Title: To Alexander Hamilton from James McHenry, 30 September 1792
From: McHenry, James
To: Hamilton, Alexander



My dear Hamilton.
[Baltimore] Sunday 30th Septr. 1792

I received your letter of the 23 in the order of the mail, and yesterday yours of the 27th. With respect to the former I have made no use of the quoted paragraph and hesitate between shewing it to the Bishop or the principal himself. Altho I think I may trust the Bishop, and am certain that it would be communicated yet if I shew it to the latter it may be in less danger of getting abroad and produce the same effect. I shall as far as in my power resist the New York project. I think it full of danger to the public. Is Adams to be supported?
I wish your letter of the 27th had arrived on Thursday. The notification could then have appeared in Goddards paper of last friday and would have had time to have circulated in Anne Arundel & Prince George’s Counties, (Mercers district). Now it cannot appear till tuesday next, and the election begins to-morrow and ends on thursday, so that it will scarcely be heard of till after the election. I have greatly retarded my recovery by the part I have taken in this business. The first Valerius I wrote a little before I was taken ill and that published in last fridays paper under a depression of spirits and great debility. I have also employed Major Hopkins of Anne Arundel County, who is under considerable pecuniary obligations to me to circulate hand bills which contains popular charges against Mercer and fixes upon him some false-hoods. But after all I only don’t despair of his being defeated. I am not able yet to go abroad, except walking a little in my garden.
An express arrived yesterday from Hagers Town that Gen William’s life was dispaired of. Should he die I must intreat you to remember Mr. Purviance who is naval officer and of course the natural heir to his office. You know or may have heard that he was one of the first merchnts in this Town, is qualified to discharge its duties, has never shrunk from the right cause and has a very numerous & young family to maintain. These circumstances make me desirous that he should in the event of the generals death succeed him: and then you would have an opportunity to serve me by Mr. Salmons taking Mr. Purviances place. It is impossible to get a man better qualified than Mr. Salmon for either office. He is popular, a man of honor and a respected judge in our criminal and orphans courts. If neither can be appointed I request that I may hear from you before you determine upon a successor. The office nets perhaps better than £ 2000 ⅌ annum—possesses vast influence, and ought not to be given away lightly or without due consideration of character.
By Fenno’s Gazette of the 26 it appears to me that the writer in Dunlap’s paper or the Attorney General quotes a letter written to him subsequent [to] the adoption of the constitution by Virginia and nine States. I think so because it seems a reply to the arguments used in that body in support of the constitution in the form it issued from the convention. The letter in question quoted by Judge Pendleton and pushed out of view by Mr Maddison that writer has withheld. That is the evidence upon which the charge rests. Explanations of Mr. Jefferson likes or dislikes when the thing was out of his reach does not do away the advice offered in his concealed letter.
I flatter myself that Maryland will at least elect five or six federal representatives out of her eight.
Yours most sincerely & affetionately
James McHenry
Since writing the above I learned from the printer that Mr Ross was in Town and sent to him to come out. He has not received your letter, and is here to get a reply published for the polls in answer to a justification of Mercers which appeared in Greene’s last paper. I have seen neither; but Ross tells me the charge against you is not denied. You will have Greene no doubt on Tuesday. I wish Ross had as much ability as he has honesty and good intentions. Mercer circulated that the President wished that he should be elected. This has been traced, the President has denied it and of course the lie has lodged where it ought.
Farewel, God bless my dear Hamilton.
Yours affectionately
James McHenry
